Nationwide Mutual Funds Nationwide Fund Nationwide Growth Fund Nationwide International Value Fund Nationwide Small Company Growth Fund Nationwide U.S. Small Cap Value Fund Supplement dated June 7, 2013 to the Prospectus dated March 1, 2013 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Nationwide Fund 1. At a meeting of the Board of Trustees (the “Board”) of Nationwide Mutual Funds (the “Trust”) held on March 28, 2013, the Board approved the termination of Aberdeen Asset Management Inc. (“Aberdeen”) and Diamond Hill Capital Management, Inc.(“Diamond Hill”) as subadvisers to the Nationwide Fund (the “Fund”), and approved the appointment of HighMark Capital Management, Inc. (“HighMark”) to subadvise the Fund.This change is anticipated to take effect on or about June 17, 2013 (the “Effective Date”). 2. As of the Effective Date, the Prospectus, as it relates solely to the Fund, is amended as follows: a. The information under the heading “Fund Summary – Principal Investment Strategies” on page 3 of the Prospectus is deleted in its entirety and replaced with the following: The Fund invests in a diversified portfolio of common stocks to produce an overall blended equity portfolio consisting of various types of stocks that offer the potential for capital growth and/or dividend income.Most of the stocks in which the Fund invests are issued by large-capitalization companies. The Fund considers large-capitalization companies to be those companies with market capitalizations similar to those of companies included in the Russell 1000 Index. Some of these companies may be located outside of the United States. The Fund’s subadviser uses an actively managed bottom-up stock selection process for choosing securities across a large-capitalization market universe.The Fund’s subadviser seeks to identify those securities it believes to be most attractive from a fundamental perspective, based on certain valuation factors and management criteria, and the potential for price appreciation.The subadviser’s portfolio construction process balances overall portfolio risk versus expected excess return.The subadviser’s portfolio management process determines buy and sell decisions in an effort to maintain an equity portfolio that is diversified across sectors.Investments are sold when the subadviser has determined that relative fundamentals appear to be deteriorating or when other opportunities appear more attractive. b. The information under the heading “Fund Summary – Principal Risks” on page 3 of the Prospectus is deleted in its entirety and replaced with the following: The Fund cannot guarantee that it will achieve its investment objective. As with any fund, the value of the Fund’s investments – and therefore, the value of Fund shares – may fluctuate.These changes may occur because of: Stock market risk – the Fund could lose value if the individual stocks in which it invests or overall stock markets in which such stocks trade go down. Foreign securities risk – foreign securities may be more volatile, harder to price and less liquid than U.S. securities.The prices of foreign securities may be further affected by other factors, such as changes in the exchange rates between the U.S. dollar and the currencies in which the securities are traded. In addition to these risks, the Fund’s portfolio managers may select securities that underperform the stock market, the Fund’s benchmark or other mutual funds with similar investment objectives and strategies.If the value of the Fund’s investments goes down, you may lose money. c. The heading “Portfolio Management – Subadvisers” on page 4 of the Prospectus and the information under it are deleted in their entirety and replaced with the following: Subadviser HighMark Capital Management, Inc. (“HighMark”) d. The information under the heading “Portfolio Management – Portfolio Managers” on page 4 of the Prospectus is deleted in its entirety and replaced with the following: Portfolio Manager Title Length of Service with Fund Derek Izuel Vice President and Chief Equity Officer, HighMark Since 2013 Edward Herbert Vice President and Quantitative Analyst, HighMark Since 2013 e. The information under the heading “How the Funds Invest Principal Investment Strategies” on page 19 of the Prospectus is deleted in its entirety and replaced with the following: The Fund invests in a diversified portfolio of common stocks to produce an overall blended equity portfolio consisting of various types of stocks that offer the potential for capital growth and/or dividend income. Most of the stocks in which the Fund invests are issued by large-cap companies. Some of these companies may be located outside of the United States. The Fund makes market capitalizationdeterminations with respect to a security at the time it purchases such security. The Fund’s subadviser uses an actively managed bottom-up stock selection process for choosing securities across a large-capitalization market universe.The Fund’s subadviser seeks to identify those securities it believes to be most attractive from a fundamental perspective, based on certain valuation factors and management criteria, and the potential for price appreciation.The subadviser’s portfolio construction process imposes active security and sector exposure limits while balancing overall portfolio risk versus expected excess return.The subadviser’s portfolio management process determines buy and sell decisions in an effort to maintain an equity portfolio that is diversified across sectors.Investments are sold when the subadviser has determined that relative fundamentals appear to be deteriorating or when other opportunities appear more attractive. Key Terms Large-cap companies– companies with market capitalizations similar to those of companies included in the Russell 1000® Index, ranging from $418 million to $498.4 billion as of December 31, 2012. Market capitalization– is a common way of measuring the size of a company based on the price of its common stock multiplied by the number of outstanding shares. f. The second paragraph under the heading “How the Funds Invest – Principal Risks” on page 19 of the Prospectus is deleted in its entirety and replaced with the following: In addition, the Fund is subject to FOREIGN SECURITIES RISK and STOCK MARKET RISK, which are described in the section “Risks of Investing in the Funds” beginning on page 25. g. The “Multi-manager risk” disclosure under the section “Risks of Investing in the Funds” on page 26 of the Prospectus is deleted in its entirety. h. The second and fourth paragraphs describing Aberdeen Asset Management Inc. and Diamond Hill Capital Management, Inc. under the heading “Fund Management Subadvisers” on page 28 of the Prospectus are deleted in their entirety: i. The following supplements the information under the heading “Fund Management Subadvisers” on page 28 of the Prospectus: HIGHMARK CAPITAL MANAGEMENT, INC. (“HIGHMARK”) is subadviser to the Nationwide Fund.HighMark, located at 350 California Street, San Francisco, CA 94104, is a subsidiary of Union Bank, N.A., which is a subsidiary of UnionBanCal Corporation. UnionBanCal Corporation is wholly-owned by The Bank of Tokyo- Mitsubishi UFJ, Ltd. (BTMU). BTMU is in turn a wholly-owned subsidiary of Mitsubishi UFJ Financial Group, Inc.As of March 31, 2013, HighMark had approximately $19.3 billion in assets under management. HighMark (and its predecessors) has been providing investment management services to individuals, institutions and large corporations since 1919. j. The information under the heading “Fund Management – Portfolio Management,” under the subheading “Nationwide Fund” beginning on page 28 of the Prospectus is deleted in its entirety and replaced with the following: Derek Izuel, CFA, is responsible for the day-to-day management of the Nationwide Fund. Edward Herbert supports Mr. Izuel in the day-to-day management of the Fund. Mr. Izuel has been Vice President and Chief Equity Officer of HighMark since 2012; Vice President and Director of Quantitative Strategies of HighMark from 2008 to 2012; senior portfolio manager for Invesco from 1997 to 2008. Mr. Izuel earned a Bachelor of Science degree in Computer Science at the University of California at Berkeley and an MBA from the Ross School of Business at the University of Michigan. Mr. Herbert is Vice President and Quantitative Analyst of HighMark and has been associated with HighMark since 2006. Mr. Herbert earned a Bachelor of Science degree in Management Science and a Ph.D. in Operational Research from the University of Wales, Swansea. 3. Shareholders of the Fund will receive an Information Statement in the near future, as required under the Trust’s Manager of Managers Exemptive Order, with more detailed information about HighMark. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
